Citation Nr: 1043361	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2010) for residuals of cut 
bile duct, claimed as the result of surgical treatment at a 
Department of Veterans Affairs (VA) medical facility on June 29, 
2004.
 
2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an acquired psychiatric disorder, claimed as 
the result of surgical treatment at a VA medical facility on June 
29, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to December 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the VA Regional 
Office (RO) in Montgomery, Alabama, which denied the benefits 
sought.  

The Veteran was scheduled for a hearing before a Decision Review 
Officer at the RO in December 2008 but failed to report for that 
hearing.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
claimed as (1) residuals of cut bile duct, and (2) an acquired 
psychiatric disorder-anxiety and panic disorders, as a result of 
VA treatment involving surgery on June 29, 2004 at a VA medical 
facility.  A remand to the RO on these issues is necessary for 
the following reasons.
 
The Veteran essentially asserts that she has residuals of cut 
bile duct that was caused by laparoscopic cholecystectomy surgery 
on June 29, 2004 at a VA medical facility, and that the claimed 
acquired psychiatric disorder was secondary to those residuals of 
the cut bile duct.   

The material evidence of record in this case includes VA medical 
records of treatment before and after the subject VA surgery on 
June 29, 2004; as well as treatment records associated with the 
surgery itself; and private treatment records in July 2004.  The 
latest treatment records on file are VA treatment records dated 
in March 2005.  

VA treatment records show that the Veteran underwent laparoscopic 
cholecyst-ectomy surgery on June 29, 2004 at a VA medical 
facility, in treatment of acute calculus cholecystitis.  
Immediately afterward the Veteran was noted to have severe 
abdominal pain.  Two days later, treatment providers performed an 
endoscopic retrograde cholangiopancreatography, and there was 
concern regarding a cutoff of her common hepatic duct in the area 
of surgical clips.  

She was then transferred to a different VA medical facility July 
1, 2004, where a computed tomography examination of the abdomen 
showed some perihepatic fluid and evidence of a cholecystectomy.  
VA hospital treatment records there contained an impression of 
(1) generally the findings are consistent with dripping of the 
bile into the abdominal cavity and coming down and staying in the 
lower part of the abdomen; and (2) findings suggest obstruction 
at the junction of the middle and distal third of the common bile 
duct.  On July 2, 2004, treatment providers placed a percutaneous 
transhepatic cholangiogram with biliary drainage catheter.  The 
Veteran was discharged on July 7, 2004 with a principal diagnosis 
of abdominal pain status post cholecystectomy; query cystic duct 
leak.  She was scheduled for a postoperative follow-up visit on 
July 20, 2004 but later cancelled that appointment.  

The Veteran was admitted on July 10, 2004 to a private medical 
facility for complaints of right upper quadrant pain, and a 
history of gallstones status post laparoscopic cholecyst-ectomy 
done at the VA hospital, "complicated by bile duct damage which 
was questionable."  

VA treatment records in August 2004 show continued complaints of 
epigastric pain and initial complaints of panic attacks.  VA 
treatment records thereafter through March 2005 show assessments 
that include (1) status post cholecystemy, cystic duct leak, 
treated with CBD stinting, persistent epigastric pain, likely 
secondary to inflammation, expected it will subside over time; 
(2) panic disorder, (3) anxiety disorder not otherwise specified; 
and (4) depression.  

Although the claims file contains a VA treatment record 
containing a list of past clinic visits dated after July 10, 2004 
through March 10, 2005, it is not clear if there may be 
additional follow-up VA treatment records pertaining to the 
claimed residuals of cut bile duct, and/or psychiatric disorder.  
The existing VA and private treatment records after the June 29, 
2004 surgery do show symptomatology at that time associated with 
the June 29, 2004 surgery.  It is not clear from the existing 
treatment records dated up to March 2005, whether that 
symptomatology ultimately was acute and resolved; or constituted 
chronic additional disability following the surgery.  Presumably, 
ongoing VA and/or private medical records dated later than March 
2005 may resolve any ambiguity on this question.

Based on the foregoing, the Board believes that the Veteran 
should be examined by appropriate specialist medical doctors in 
order to obtain medical opinions that will assist in addressing 
the Veteran's claims in light of the 38 U.S.C.A. § 1151 
regulatory criteria discussed above.  The purpose of this is to 
determine whether the Veteran has additional disability caused by 
VA medical treatment, and further whether the proximate cause of 
any such disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing the medical treatment; or, whether the Veteran 
has additional disability caused by VA medical treatment for 
which the proximate cause was an event that was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion that takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Any ongoing VA and/or private medical 
treatment records pertaining to the Veteran's claimed residuals 
of cut bile duct, and to the Veteran's claimed psychiatric 
disorder, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002 & Supp. 2010); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  Prior to the ordered examinations, 
the RO should take appropriate actions to obtain any pertinent 
medical records not on file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she 
provide information as to the dates of any 
treatment received for any digestive system 
disorder, claimed as residuals of cut bile 
duct; and for any acquired psychiatric 
disorder, following the June 2004 VA surgical 
treatment.  Request the Veteran to furnish 
signed authorizations for the release to the 
VA of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with her responsibility 
to submit evidence in support of her claim.  
38 C.F.R 
§ 3.159 (2010).  

2.  Schedule the Veteran for separate VA 
examinations of her claimed (1) digestive 
system disorder (residuals of cut bile duct), 
and (2) acquired psychiatric disorder, by 
appropriate specialists, to determine the 
nature and etiology of any (1) digestive 
system disorder and (2) acquired psychiatric 
disorder.  Advise the Veteran that failure to 
report for her digestive system and 
psychiatric disorder examinations, without 
good cause, would have adverse consequences 
on her claims.

Generally, all studies deemed appropriate in 
the medical opinion of the examiners should 
be performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the respective examiners, 
who should review the entire claims folder in 
conjunction with these examinations.  This 
fact should be so indicated in the respective 
examination reports.  The rationale for any 
opinion expressed should be included in the 
examination reports.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiners 
should explain why it is not feasible to 
respond.

Digestive System Disorder: Arrange for VA 
examination of the Veteran by an appropriate 
digestive system specialist, for an opinion 
as to the nature and extent of any 
"additional disability" attributable to VA 
surgical or other treatment in June and July 
2004, to specifically include surgery on June 
29, 2004.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology found.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.
 
The examiner is requested to review the 
entire record, including complete VA medical 
records, and identify the condition of the 
Veteran's digestive system before, during, 
and after the June 29, 2004 surgical 
treatment. The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the Veteran 
suffered any additional disability as a 
result of examination or surgical treatment 
by VA in June and July 2004.  If so, the 
examiner should identify such additional 
disability.

If the examiner determines that it is at 
least as likely as not that examination or 
surgical treatment in June and July 2004 did 
actually cause additional disability, then 
the examiner should offer opinions on whether 
the evidence shows: 
 (a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar kind of fault by VA in providing 
the treatment (either by failure to 
exercise degree of care expected of a 
reasonable healthcare provider, or by 
providing the treatment without 
providing informed consent); or 
(b) an event not reasonably foreseeable; 
that is, an event which a reasonable 
healthcare provider would not have 
foreseen to be an ordinary risk of the 
treatment. 

Acquired Psychiatric Disorder:  Arrange for 
VA examination of the Veteran by an 
appropriate psychiatric specialist, for an 
opinion as to the nature and extent of any 
"additional disability" attributable to VA 
surgical or other treatment in June and July 
2004, to specifically include surgery on June 
30, 2004, and to include as secondary to any 
additional disability due to the June 30, 
2004 VA surgery.  The examination report 
should include a detailed account of all 
manifestations of relevant psychiatric 
pathology found.  All necessary studies 
and/or tests for an accurate assessment 
should be conducted.
 
The examiner is requested to review the 
entire record, including complete VA medical 
records, and identify the Veteran's 
psychiatric condition before and after the 
June 2004 surgical treatment.  The examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or higher) that the 
Veteran suffered any additional psychiatric 
disability as a result of examination or 
surgical treatment by VA in June and July 
2004, to include as secondary to any other 
residuals of that treatment.  If so, the 
examiner should identify such additional 
psychiatric disability.

If the examiner determines that it is at 
least as likely as not that examination or 
surgical treatment in June and July 2004, or 
resultant residuals, did actually cause 
additional psychiatric disability, then the 
examiner should offer opinions on whether the 
evidence shows:
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar kind of fault by VA in providing 
the treatment (either by failure to 
exercise degree of care expected of a 
reasonable healthcare provider, or by 
providing the treatment without 
providing informed consent); or 
(b) an event not reasonably foreseeable; 
that is, an event which a reasonable 
healthcare provider would not have 
foreseen to be an ordinary risk of the 
treatment. 

3.  After the requested examinations have 
been completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

4.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the January 2007 
Statement of the Case.  

5.  Readjudicate the claims under review.  If 
any benefit sought is not granted, issue the 
Veteran and her representative a supplemental 
statement of the case.  Allow an appropriate 
period of time for the Veteran to respond.  
Thereafter, return the case to the Board for 
further appellate consideration. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


